Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 11, 2005








 
Petition for Writ of Mandamus Dismissed and Memorandum
Opinion filed August 11, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00782-CV
____________
 
IN RE CARL DOUGLAS HAYES, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On August 1, 2005, relator filed a petition
for writ of mandamus in this court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In his petition, relator sought to have this
court compel Charles Bacarisse, the Harris County District Clerk, to file
relator=s petition asserting a tort claim
against the Director of the Institutional Division of the Texas Department of
Criminal Justice.  




This court does not have mandamus jurisdiction over a
district clerk unless it is shown that issuance of the writ is necessary to
enforce our jurisdiction.  Tex. Gov=t Code Ann. ' 22.221(a), (b) (Vernon 2004); In
re Washington, 7 S.W.3d 181, 182 (Tex. App.CHouston [1st Dist.] 1999, orig.
proceeding).  Relator has made no such
allegation or showing.  Accordingly, we
lack jurisdiction over this proceeding. 
We therefore dismiss the petition for writ of mandamus.
 
PER CURIAM
 
Petition Dismissed and Memorandum
Opinion filed August 11, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.